Citation Nr: 1811032	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC benefits based on service connection for the cause of the Veteran's death.

3.  Entitlement to DIC benefits under the provisions of 38 U.S.C. § 1151 as a result of VA medical care.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1989.  He served two tours of duty in Vietnam and was awarded the Bronze Star Medal and the Combat Medical Badge.  See 38 U.S.C.A. § 1154(b).  The Veteran died in May 1993 and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Appellant's claim for entitlement to DIC benefits under 38 U.S.C. § 1151.  The rating decision appeared to find that no new and material evidence had been submitted concerning the Appellant's claim for DIC benefits based on service connection for the cause of the Veteran's death.  A June 2014 Statement of the Case (SOC) denied the Appellant's claims for DIC benefits based on service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C. § 1151.  Although it appears the RO has reopened the Appellant's claim for DIC benefits based on service connection for the cause of the Veteran's death, the Board must determine of its own accord whether new and material evidence is of record to reopen the claim before it may consider it on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that although the claims for entitlement to DIC benefits under §1310 and for DIC benefits under § 1151 are both for DIC; they do not amount to the same claim.  They are all different in their own rights and have different legal requirements.

The Appellant testified before the undersigned Veterans Law Judge during a November Travel Board hearing; a transcript is of record.


FINDINGS OF FACT

1.  A January 1995 rating decision denied entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  The Appellant was notified of this decision and of her appellate rights by letter dated January 10, 1995.

2.  The Appellant did not submit a notice of disagreement within one year of the mailing of notice of the January 1995 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

3.  Additional evidence received since the January 1995 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death.

4.  The Veteran had PTSD as a result of his in-service combat stressors, and his PTSD caused his death.



5.  There is no longer a question or controversy regarding the benefit sought as to entitlement to DIC under the provisions of 38 U.S.C.A. §  1151 .


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final with regard to claim of entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the service connection claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (2012); 38 C.F.R. §§ 3.5 , 3.312 (2017).  

4.  There is no longer an issue of fact or law before the Board pertaining to the issue of entitlement to DIC benefits under the provisions of 38 U.S.C. § 1151.  38  U.S.C. §§ 511(a), 1151, 7104(a), 7105(d)(5) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet.at 117 (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

The claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death was originally denied in a January 1995 rating decision.  The Appellant was notified of this decision and of her appellate rights by a letter dated January 10, 1995.  She did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the January 1995 rating decision is final with regard to this claim.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The Appellant submitted a petition to reopen the claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death in January 2013.  In May 2013, a medical opinion was obtained from a VA psychologist.  The examiner noted that the Veteran was facing a multitude of life stresses at that time of his death, including the loss of his job, poor health, and marital stress.  While the examiner acknowledged that part of the Veteran's stresses appeared to be related to his military combat experiences, he concluded that it was more likely that his other stresses contributed to his death.  Thus, the examiner concluded that the Veteran's PTSD did not contribute to his death. 

The examiner's acknowledgement that part of the Veteran's stresses that led to his suicide included his military combat experiences constitutes evidence that relates to an unestablished fact necessary to support the claim, namely a link between the Veteran's service-connected PTSD and the cause of his death.  Thus, the Board finds the evidence is both new and material.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet.at 122.  Therefore, the claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death is reopened.

The Veteran served two tours of duty in Vietnam and was awarded the Bronze Star Medal and the Combat Medical Badge.  See 38 U.S.C.A. § 1154(b).  During service, after his first tour in Vietnam, he reportedly experienced depression and attempted suicide.  He was reportedly treated and hospitalized at Corozol Mental Health Facility and at Gorgas Hospital in May 1973 or June 1974.  Although not documented in the Veteran's service treatment records, the account of his suicide attempt has been verified by two buddy statements.

During his lifetime, the Veteran was diagnosed as having PTSD, an adjustment disorder, and major depression, all within four years of his separation from service.  See VA Hospitalization Report, dated in March 1993; VA Outpatient Treatment Records, dated from March 1993 to May 1993.  He was shown to experience suicidal thoughts as early as July 1992, and he attempted suicide in November 1992 and March 1993.  At the time of his in-take for hospitalization in March 1993, he reported that Vietnam issues were coming back and he was having nightmares.  He was suicidal and reported his stressors as Vietnam memories, being unable to adapt to civilian life, and the possibility of losing his job.  Subsequent outpatient treatment records show that he was having difficulty adjusting to civilian life and that Vietnam may have had some bearing.  See VA OPT, dated April 14, 1993.  In association with his PTSD, he was experiencing anger and a depressed mood.  See VA OPT, dated April 2, 1993.  

A Certificate of Death documents that the Veteran died in May 1993. The immediate cause of death was a self-inflicted gunshot wound to the head.

As noted above, in May 2013 a medical opinion was obtained from a VA psychologist.  While the examiner acknowledged that part of the Veteran's stresses appeared to be related to his military combat experiences, he concluded that it was more likely that his other stresses, i.e., the loss of his job, poor health, and marital stress, contributed to his death.  Thus, the examiner concluded that the Veteran's PTSD did not contribute to his death. 

When a veteran dies of a service-connected disability, the Secretary of VA shall pay disability and indemnity compensation (DIC) benefits for the cause of death to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5 , 3.312.  In order to establish service connection for the cause of death, the evidence must show that a service-connected disability was either the principal cause of death or a contributory cause. 38 C.F.R. §  3.312(a).  A contributory cause of death is inherently one not related to the principal cause. 38 C.F.R. §  3.312(c).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially to the cause of death.  Id. 

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352   (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id.   

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102  (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




The Veteran was not service connected for PTSD and depression during his lifetime.  However, the above evidence, including the Veteran's combat service in Vietnam and corresponding diagnosis of PTSD with depression, establishes that these disabilities were related to his military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303(a).   

The Board notes that the May 2013 VA examiner provided a negative opinion concerning the Veteran's PTSD and his death by suicide.  However, he did not acknowledge the treatment records showing that the Veteran had depression associated with his PTSD, nor the several notations in his treatment records where the Veteran described Vietnam issues among his post-service stressors.  Moreover, even though the examiner provided a negative opinion, he did acknowledge that the Veteran's military combat experiences were part of his stresses that contributed to his death.  As such, the Board resolves doubt in the Appellant's favor and finds that the Veteran's PTSD caused his death.  As such, service connection for the cause of the Veteran's death is granted.

The Appellant's claim based on 38 U.S.C.A. § 1151 is an alternative theory of entitlement to the theory of service connection for the cause of the Veteran's death.  In light of the grant of benefits described above, the Board finds that the Appellant's claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 is rendered moot.  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and it is granted in full.  Thus, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. §  1151, nor does 


any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122   (2000).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 is dismissed.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


